The following opinion was filed June 4, 1935 :
Wickhem, J.
(on motion for rehearing). In their motion for reheariner. defendants contend that the cláim for funeral *335expenses is a part of the cause of action for death by wrongful act, and falls with it. We consider that the following cases determine this issue adversely to defendants: Neuser v. Thelen, 209 Wis. 262, 244 N. W. 801; Milwaukee v. Boynton Cab Co. 201 Wis. 581, 229 N. W. 28, 231 N. W. 597; Keasler v. Milwaukee E. R. & L. Co. 195 Wis. 108, 217 N. W. 687; Cochrane v. C. Hennecke Co. 186 Wis. 149, 202 N. W. 199. The principles involved are fully discussed in these cases, and we see no occasion for an extended reexamination of the subject.
Plaintiff and defendants join in calling attention to the fact that in ordering judgment for Howe’s car and for his funeral expenses, this court overlooked the fact that Howe was found guilty of contributory negligence to the extent of fifteen per cent of the total involved, and failed to correspondingly reduce the amount of plaintiff’s recovery. This oversight should be corrected. There being no occasion for a rehearing, defendants’ motion should be denied, but the mandate should be amended to correct the error heretofore noted.
By the Court. — The mandate is amended to read as follows : “Judgment reversed, and cause remanded with directions to enter judgment for plaintiff in the sum of $843 upon the first cause of action, and to dismiss the remaining paragraphs of plaintiff’s complaint.”
A motion for a rehearing was denied, without costs, on June 4, 1935.